El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
En un pleito seguido ante la Corte de Distrito de Ponce, en cobro de un crédito hipotecario por la vía ordinaria, se ordenó el embargo de tres fincas pertenecientes al demandado Enrique Valedón, una de 203 cnerdas en los barrios Rucio y Tallaboa Alta, de Peñuelas, otra de 18 cuerdas, y otra de 13 cnerdas, ambas en el barrio Rucio de la misma munici-palidad. Con posterioridad al embargo, la misma corte de-cretó la sindicatura de las fincas, y más tarde incluyó en el embargo y sindicatura otra finca de 10 cuerdas situada en el mismo barrio.
Al ir el síndico a tomar posesión de las fincas, el deman-dado Valedón se negó a dársela en cuanto a las fincas de 13 y de 10 cuerdas, alegando que no eran de él porque las había traspasado a su cuñado Ramón Bauzá. En abril 30, 1938, el márshal puso al síndico en posesión de las cuatro fincas em-bargadas.
En mayo 5 de 1938, la demandante radicó una moción en la que alegaba que el día primero del mismo mes Valedón y Bauzá, desacatando la orden por virtud de la cual se dió posesión al síndico, penetraron en las fincas de 13 y 10 cuerdas, desafiaron y amenazaron de muerte al síndico y trataron de arrebatarle a éste las chinas que estaba recolec-tando, lo que no pudieron conseguir porque dicho funcionario se defendió; que después de vendidas las chinas por el síndico, Valedón y Bauzá amenazaron al comprador dicién-dole que se las quitarían si no les pagaba a ellos el precio de las mismas; que el comprador Sr. Pierantoni pagó a Bauzá la suma de $13, obteniendo de él un recibo; que dichos Valedón y Bauzá han penetrado en las fincas varias veces, amenazando al síndico, el primero con una escopeta y el segundo con revólver y machete.
Expedida por la corte inferior una orden para que los demandados comparecieran a mostrar causa por la cual no debieran ser procesados por desacato, compareció el deman-*142dado Valedón y negó qne él hubiese intervenido en manera alguna para impedir que se cumpliera la orden de la corte. Alegó además en su contestación que él no ha impedido que Bauzá ejercite sus derechos como dueño de una finca de 23 cuerdas que colinda con las de su propiedad, embargadas por la demandante; qué el embargo no puede hacerse extensivo a la finca de 23 cuerdas de Bauzá, quien las adquirió por compra a Grloria Renta, quien a su vez las adquirió por compra al demandado Valedón en 1934; que las chinas a que se ha hecho referencia fueron recolectadas en la finca de 23 cuerdas de Bauzá, quien cobró su importe; y que al dar posesión al síndico de las cuatro fincas embargadas,, el márshal no incluyó ni podía incluir la finca de Bauzá.
Visto el caso, la corte inferior declaró a ambos deman-dados culpables de desacato e impuso a cada uno de ellos la pena de $25 de multa o veinticinco días de cárcel, más las costas, de por mitad.
El primer señalamiento de error en que se basa el presente recurso es que la corte de distrito condenó a Bauzá sin haber adquirido jurisdicción sobre dicho querellado. De los autos aparece que Bauzá fué citado para que compareciese a mostrar causa; que compareció al acto de la vista asistido de su abogado, presentó evidencia en su defensa y repreguntó a los testigos de la demandante. No era necesario que el Sr. Bauzá fuese parte en el litigio para que la corte pudiese adquirir jurisdicción sobre él y castigarle por el desacato cometido al desobedecer una orden de la corte y al amenazar a uno de sus funcionarios. La corte procedió con plena jurisdicción sobre la persona del Sr. Bauzá.
Los otros dos señalamientos se refieren a la apreciación que de la prueba hizo el juez sentenciador. Éste declaró que la evidencia aducida por la demandante sostenía todos los hechos alegados en la moción sobre desacato. Hemos examinado la transcripción de la evidencia y a nuestro juicio es suficiente para sostener las conclusiones a que llegó el tribunal inferior. Aun asumiendo que el Sr. Bauzá fuese *143dueño de la finca de 23 cnerdas, de la cnal el síndico fué puesto en posesión por orden de la corte, su condición de dueño desposeído no le daba derecho a recobrar la posesión perdida, por medio de la fuerza y tomándose la ley en sus propias manos; y al hacerlo así incurrió en desacato.
La moción radicada en esta corte por la demandante apelada — en la cual hace constar que el pleito ha terminado por adjudicación a su favor de las fincas embargadas y que ella como demandante ya no tiene interés en la ■ confirmación de la sentencia — no puede afectar en modo alguno nuestra decisión del presente recurso. Las sentencias de un tribunal de justicia no pueden ser revocadas o confirmadas por estipulación de las partes litigantes. Nuestro deber es confirmarlas o revocarlas de acuerdo con los méritos del caso y sin tomar en cuenta el interés que en uno u otro sentido pueda tener cualquiera o ambas partes litigantes.

Debe confirmarse la sentencia.

El Juez Asociado Sr. Todd, Jr., no intervino.